Citation Nr: 0432554	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  99-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for heart disease, to 
include a myocardial infarction, asserted as secondary to the 
veteran's in-service exposure to second-hand smoke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's claim of 
entitlement to service connection for a heart condition.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In April 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board) at the local VA office.  During the hearing, the 
veteran submitted additional information in support of his 
claim, which will be considered by the Board in connection 
with this appeal.

In April 2004, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in May 2004 and in June 
2004 the Board informed the veteran that it had requested a 
specialist's opinion in conjunction with the adjudication of 
his appeal, provided him a copy of that opinion and indicated 
that he was entitled to submit additional evidence or 
argument provided that she did so within 60 days of the date 
of that letter.  In response, in August 2004, the veteran 
provided additional evidence and argument in support of this 
claim, and waived RO consideration of the evidence.  
Accordingly, the Board will proceed with its consideration of 
the veteran's appeal.

Finally, in August 2004 written argument, the veteran's 
representative essentially asserted that service connection 
was warranted for hyperlipidemia, obesity and hypertension.  
To date these issues have not been considered by VA and they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  During service, the veteran was exposed to second-hand 
smoke while serving aboard a submarine.

3.  The evidence shows that the veteran's coronary artery 
disease, status post myocardial infarction, is related to his 
in-service exposure to second-hand smoke.


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease, status post myocardial infarction, have been met.  
38 U.S.C.A. §§ 1103(a), 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
entitlement to service connection for heart disability, 
asserted as secondary to in-service exposure to second-hand 
smoke, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs) 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and notified them of the 
evidence needed by the veteran to prevail on the claim.  In 
addition, in February 1997, August 1998 and August 2002 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  In light of the foregoing, 
the Board finds that VA gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini.  

With respect to VA's duty to assist, as noted in the 
introduction, in April 2004 the Board requested the opinion 
of a medical specialist from VHA to resolve the conflicting 
opinions of record regarding the etiology of the veteran's 
heart disease, and specifically, to address whether it was 
related to his in-service exposure to second-hand smoke; that 
opinion was received in May 2004.  VA has also associated 
with the claims folder the veteran's service medical records 
as well as voluminous records of the veteran's post-service 
private and VA care for heart disease.  In addition, the 
record contains numerous private opinions addressing the 
etiology of the veteran's heart disease, as well a medical 
literature submitted by the veteran discussing the 
relationship between the development of heart disease and 
exposure to second-hand smoke.  Further, in April 2003 he 
testified at a hearing conducted before the undersigned 
Veterans Law Judge.  In light of the foregoing, the Board 
finds that there is no pertinent identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  Thus 
the Board will thus proceed with the consideration of this 
case.  

Under the circumstances, and in light of the Board's decision 
that the evidence supports his claim of service connection 
for heart disability, asserted as secondary to in-service 
exposure to second-hand smoke, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time, without a remand of the case to the 
RO for providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the extensive record on appeal and 
the Board's favorable determination demonstrate the futility 
of any additional evidentiary development; hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Background

The Board notes that the service medical records are negative 
for complaints or findings heart disease, and the veteran 
does not assert that he was treated for this condition during 
service.  Thus, although the Board has reviewed the lay and 
medical evidence in detail, because it is clear that the 
veteran has been diagnosed as having coronary artery disease, 
status post myocardial infarction, and since it is conceded 
that he was exposed to second-hand smoke while on active 
duty, the Board will focus its discussion to the evidence 
that concerns whether his heart disease is related to his 
service, and specifically, to his in-service exposure to 
second-hand smoke.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

In his statements and April 2004 testimony in support of this 
claim, the veteran maintains that service connection is 
warranted for heart disability on the basis that he was 
exposed to extensive second-hand tobacco smoke during his 
many years of active duty Navy service aboard submarines, 
where he served in small sealed quarters.  The veteran 
pointed out that he did not smoke and grew up in a smoke-free 
environment.  Further, unlike now, when he served there were 
no protections against second-hand smoke, and he served for 
long periods in a small, close-in environment aboard the 
submarines.  In fact, he indicated that the exposure was so 
intense that his clothing reeked of tobacco smoke even though 
he himself did not smoke.  In addition, he highlights the 
opinions offered by several of his private physicians, 
including two epidemiologists, as well as literature 
discussing the relationship between exposure to second-hand 
smoke and the development of heart disease.  Finally, he and 
his representative requested that all reasonable doubt be 
resolved in his favor and that service connection be 
established for coronary artery disease.

The Board will discuss the private and VA medical opinions in 
chronological order; the Board will refrain from discussing 
the medical literature because it relates to generic 
relationships rather than analyzing whether this particular 
veteran's in-service exposure to second-hand smoke led to his 
development of heart disease.

In a March 1999 report, the veteran's private treating 
physician, Dr. Paul E. Brown, Jr., stated that the veteran 
had organic heart disease and had sustained a myocardial 
infarction that required angioplasty.  The physician reported 
that the veteran had a negative family history of heart 
disease and that the primary etiological agent for his heart 
disease was the effect of smoke on his cardiovascular system.  
In this regard, he indicated that it was significant that 
while in service he was required to work in a submarine for 
long periods of time during which time he was exposed to 
second-hand smoke.  Dr. Brown reported the atherosclerosis 
was shown to progress three to four times more rapidly in 
smokers than non-smokers and that exposure to second-hand 
smoke posed approximately the same risk to non-smokers as 
smoking did to smokers.  In conclusion, the physician opined 
that the veteran's exposure to second-hand smoke during 
service represented the primary reason he sustained a 
myocardial infarction.

In a comprehensive December 2002 report, Dr. Brown reiterated 
his conclusion that the veteran's heart disease was related 
to his in-service exposure to second-hand smoke.  In doing 
so, the examiner addressed the six risk factors identified by 
the RO in its August 2002 rating decision that it determined 
"overrode" the significance of his exposure to second-hand 
smoke:  Diabetes mellitus type 2; hypertension; 
hyperlipidemia with elevated cholesterol; being overweight; 
post-service job stress; and a positive family history of 
coronary disease.  Dr. Brown negated most of these factors, 
although he acknowledged that the veteran had been subjected 
to post-service job stress.

In the report, Dr. Brown noted that the Navy now recognizes 
the hazards of second-hand smoke and has taken measures to 
protect servicemen and women against this hazard, but that 
this protection was put into place subsequent to the 
veteran's discharge from active duty.  He added that within 
the confines of a submarine the veteran was exposed to high 
concentrations of second-hand smoke that would "clearly 
demonstrate a causal effect on atherosclerosis."  In sum, he 
described the other risk factors as minimal and attributed 
the veteran's development of heart disease to his in-service 
exposure to second-hand smoke.

In a February 2003 statement, an RO rating Board physician, 
responding the RO's inquiry, opined that it was not at least 
as likely as not that the veteran's "passive smoking 
exposure" caused coronary artery disease.

In an April 2003 report, another private physician, Dr. 
Richard L. Rolen, pointed out that the veteran suffered a 
myocardial infarction in June 1996 at the age of 50, nine 
years after his discharge from active duty, where he had 
served for more than two decades.  Dr. Rolen noted that since 
the veteran served aboard a submarine he had significant 
exposure to environmental tobacco smoke.  In this regard, the 
examiner observed that duty on a submarine lasted extended 
periods of time and that the veteran was confined to the 
vessel during those periods for twenty-four hours per day.  
He added that the veteran never smoked and that the medical 
community recognized the contribution of second-hand smoke to 
the development of coronary artery disease; the examiner also 
noted that the Navy now did too.

Dr. Rolen further stated that the veteran had no other risk 
factors; in this regard, he reported that none of the 
veteran's first-degree relatives had a coronary event before 
age 55.  As such, he was certain that the second-hand smoke 
he was exposed to during service contributed to his coronary 
artery disease and subsequent myocardial infarction.

In April 2004, the Board requested the opinion of a VHA 
medical specialist, who responded to the Board's request with 
a May 2004 report.  In the report, the VHA physician 
attributed the veteran's premature coronary artery disease to 
six factors, which included his in-service exposure to 
second-hand smoke, but stated that hyperlipidemia was the 
most important factor.  In addition, he opined that it was 
less likely than not that the veteran's heart condition was 
caused by or was proximately due to his in-service exposure 
to second-hand smoke.

In a June 2004 report, Carlos Ibibarren, M.D., MPH, PhD, a 
research physician specializing in epidemiology, indicated 
that he had reviewed the veteran's medical records and stated 
the scientific literature clearly demonstrated that exposure 
to passive smoking was a risk factor in the veteran's 
development of coronary artery disease.

Finally, the veteran submitted the July 2004 assessment of 
Dr. Richard P. Sargent, another epidemiologist, whose report 
was submitted via a transcript of his testimony.  Dr. Sargent 
reported that he was specifically involved in research on the 
effects of second-hand smoke on the development of heart 
disease.  Dr. Sargent cited the opinion of the VHA examiner 
and challenged his conclusion because, among other things, he 
stated that the scientific evidence revealed that the factors 
identified by the VHA examiner as being more significant in 
the veteran's development of coronary artery disease than his 
in-service exposure to second-hand smoke were themselves 
consequences of that second-hand smoke exposure.  After 
discussing the veteran's in-service exposure to second-hand 
smoke, his family history of heart disease, and the medical 
research regarding the relationship between second-hand smoke 
and the development of coronary artery disease, Dr. Sargent 
concluded that it was likely that his in-service exposure to 
second-hand smoke contributed to his coronary artery disease.

In August 2004 written argument, the veteran's representative 
cited the numerous medical opinions in support of the 
veteran's claim and maintained that, with resolution of all 
reasonable doubt in his favor, that service connection for 
coronary artery disease was warranted.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

With regard to claims based on tobacco use, in February 1993, 
VA's General Counsel held that direct service connection may 
be granted if the evidence shows injury or disability 
resulting from tobacco use during service.  VAOPGCPREC 2-93, 
58 Fed. Reg. 42756 (1993).  In addition, service connection 
may be established for disability due to tobacco use if the 
evidence shows that the veteran incurred a nicotine 
dependence in service.  See VAOPGCPREC 19-97, 62 Fed. Reg. 
37954 (1997).  

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2002).  The statute and its implementing 
regulation apply only to claims filed after June 9, 1998, and 
the veteran filed this claim in August 1996.  In any case, 
this statute and its implementing regulation do not apply to 
the veteran's appeal because the evidence shows that the 
veteran did not smoke in service and he is not claiming 
service connection based on his in-service use of tobacco.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, where, as here, the Board is presented 
with conflicting medical evidence, it is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this 
regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in Guerrieri, the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.

After a careful review of the above medical evidence, in its 
role as a finder of fact, the Board finds that the evidence 
is at least in equipoise and thus supports the veteran's 
claim of service connection for heart disability, asserted as 
secondary to in-service exposure to second-hand smoke.  In 
reaching this conclusion, the Board notes that four private 
physicians, including two physicians specializing in 
epidemiologic research on the relationship between exposure 
to second-hand smoke and the development of heart disease, 
Drs. Ibibarren and Sargent, and who thus have specialized 
training to determine whether there is a relationship between 
the veteran's in-service second-hand smoke exposure caused 
his coronary artery disease, agreed that the veteran's in-
service exposure to second-hand smoke led to his development 
of coronary artery disease.  Indeed, in challenging the VHA 
examiner's contrary opinion, Dr. Sargent reported that the 
scientific evidence showed that the factors identified by the 
VHA examiner as being more significant in the veteran's 
development of coronary artery disease than his in-service 
exposure to second-hand smoke were themselves consequences of 
that second-hand smoke exposure.  In light of the foregoing, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection is warranted for coronary 
artery disease, status post myocardial infarction.


ORDER

Service connection for coronary artery disease, status post 
myocardial infarction, is granted.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



